FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AARON RAISER,                                     No. 11-55909

               Plaintiff - Appellant,             D.C. No. 5:11-cv-00465-UA-RZ

  v.
                                                  MEMORANDUM *
CITY OF UPLAND,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Aaron Raiser appeals pro se from the district court’s order denying his

application to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983 action

alleging that Upland police officers violated his constitutional rights. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of IFP. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.

1987). We affirm.

      Contrary to Raiser’s contention, the district court was not required to review

de novo Raiser’s purported objections to the magistrate judge’s recommendation

that his request to proceed IFP be denied. See Minetti v. Port of Seattle, 152 F.3d

1113, 1114 (9th Cir. 1998) (per curiam) (a pro se litigant is not entitled to file

written objections to a magistrates judge’s recommendation to deny an IFP request

under Federal Rule of Civil Procedure 72). Moreover, it was reasonable under the

circumstances for the district court to treat Raiser’s objections as a motion for

reconsideration.

      We do not consider whether the district court properly denied Raiser’s

request for IFP because Raiser does not specifically and distinctly raise and argue

that issue in his opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      Raiser’s motion to consolidate this case with a case that has since been

closed is denied.

      AFFIRMED.




                                           2                                     11-55909